DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 12/28/2020.
2. 	Claims 1, 3, 4, 6-8, 21, 23-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-8, 21, 23-25
Claims 1, 3, 4, 6-8, 21, 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 

The following newly amended limitations in claims 1, 21 and 24 are not adequately supported by the original disclosure and are hence treated as new matter:
“determining … that the crowdfunding project meets pre-defined criteria;”
“based on determining that the new crowdfunding projects meets pre-defined criteria;”
“based on determining that the new crowdfunding project does not meet pre-defined criteria.”
The original Specification does not disclose any pre-defined criteria; nor does it disclose determining whether crowdfunding project meets or does not meet pre-defined criteria.
Applicant is requested to provide adequate support for the above limitations or else cancel the new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-8, 21, 23-25


Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Independent Claim Limitation
Grouping of Abstract Idea
generating, by one or more processors in a computer system further comprising one or more databases communicatively coupled to the one or more processors to, a crowdfunding website configured to solicit currency to crowdfund a project, wherein crowdfunding a project comprises accepting, by the one or more processors, electronic transactions, wherein the currency from the electronic transactions is transmitted, by the one or more processors, to one or more service providers, wherein the one or more service providers, based on receiving the currency, each complete one or more 

receiving, from a project creator, via an Internet connection, from a personal computing device communicatively coupled to the computer system via the Internet connection, a request to create a new crowdfunding project to be generated by the one or more processors 


Mental Process (Observation, Evaluation, Judgment, Opinion)
based on determining that the new crowdfunding project meets pre-defined criteria, automatically generating by the one or more processors of the computer system, a new crowdfunding project, wherein the new crowdfunding project comprises a graphical user interface provided by the web server and available to the users, wherein the users are utilizing personal computing devices communicatively coupled to the computer system, via the Internet connection, wherein the new crowdfunding project is configured to transfer the pre-defined portion of the electronic funding received via the graphical user interface, to the service provider, wherein the predefined portion of the electronic funding 

based on determining that the crowdfunding project does not meet pre-defined criteria, transmitting, by the one or more processors, to one or more users of the users, an authorization request for new crowdfunding project;
Certain Methods of Organizing Human Activity
based on receiving an authorization responsive to the authorization request from the one or more users, automatically generating, by the one or more processors of the computer system, the new crowdfunding project, wherein the new crowdfunding project comprises the graphical user interface provided by the web server and available to the users, wherein the new crowdfunding project is configured to transfer the pre-defined portion of the electronic funding received via the graphical user interface, to the service provider, wherein the predefined portion of the electronic funding 

based on automatically generating the new crowdfunding project, receiving, by the one or more processors, from the users, via the graphical user interface provided by the web server, electronic funding for the new crowdfunding project, until the electronic funding comprises the second portion of the funding goal, wherein a portion of the electronic funding comprises a virtual currency, wherein the virtual currency is provided to the users by the service provider based on the users engaging in pre-defined electronic interactions with media through the graphical user interface;
Insignificant Extra Solution Activity
converting, by the one or more processors, the portion of the electronic funding comprises the virtual currency to traditional electronic currency;
Certain Methods of Organizing Human Activity
transmitting, by the one or more processors, the pre-defined portion of the 

responsive to the transmitting automatically providing, by the service provider, to the project creator, access to the services, via the web server and the computing resource associated with the service provider.
Certain Methods of Organizing Human Activity


Examiner notes that the concept of crowdfunding for project and converting a portion to funding to alternate forms of money constitutes Fundamental Economic Practices or Principles and Commercial or Legal Interactions as in providing financing for purchasing a product (Credit Acceptance); evaluating loan financing (Mortgage Grader); local processing of payments for goods (Inventor Holdings), third party guaranty (buySAFE); mitigating settlement risk (Alice).  
See MPEP 2106.04 (a)(2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
Hence, the independent claims recite abstract ideas.

Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
The courts have also identified limitations that did not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea, are: one or more processors.  Based on Figs. 1, 2 and Para [0047] of the Specification, the processors have been described generically.  Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – providing a crowdfunding website, receiving crowdfunding requesting to create a crowdfunding project, receiving funding, transferring funding, converting portion of funding to alternate forms of currency – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computer servers as tools.  Stating an 
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed, the additional element of using generic processors to perform the steps of – providing a crowdfunding website, receiving crowdfunding requesting to create a crowdfunding project, receiving funding, transferring funding, converting portion of funding to alternate forms of currency – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of crowdfunding a project into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Claim 21:

Claim 21 is directed to a computer program product, which under BRI, covers both non-transitory (statutory) as well as transitory (non-statutory) classes and is hence rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  Applicant is requested to amend Claim 21 so that it is directed to non-transitory computer-readable media.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
101
Applicant argues that Examiner offers no clue regarding which grouping he is assigning to the claims categorized as certain method of organizing human behaviors.

See also 2019 Revised Guidance, 84 Fed. Reg. at 52 (Concepts related to managing relationships or transactions between people, or satisfying or avoiding a legal obligation is also an enumerated method of organizing human activity.)
Examiner thus notes that the concept of crowdfunding for project and converting a portion to funding to alternate forms of money constitutes Fundamental Economic Practices or Principles and/or Commercial or Legal Interactions as in providing financing for purchasing a product (Credit Acceptance); evaluating loan financing (Mortgage Grader); local processing of payments for goods (Inventor Holdings), third party guaranty (buySAFE); mitigating settlement risk (Alice).  

See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
III. MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.
Hence, the independent claims recite abstract ideas.
Applicant asserts, citing Para [0039] of the Specification, that “the benefits of this improved system are immediately clear.  Instead of worrying about finding a suitable service provider at a suitable price, the project creator is immediately ready to work with the selected – and now funded – service provider as soon as the project is funded.
Examiner finds this unpersuasive.  The alleged benefits recited in the Specification does not improve the processor itself.  Instead, the alleged improvement recited in the claims is an abstract idea, i.e., working with a project creator.  No matter how much of an advance in the fundraising field the invention entails, the advance lies entirely in the realm of abstract ideas and does not confer subject matter eligibility.
See BSG Tech LLC v. BuySeasons (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more' than 
Applicant argues that certain aspects of the amended claims cannot be interpreted as organizing human activity because providing access to services via the web is inextricably linked to computing.
In response, Examiner notes that the services provided by the claimed invention are not rooted in technology, but rather relate to projects such as music, art, etc., and hence abstract idea.  In the present invention, a project creator 210 requires funding, creates a funding project, joins a crowdfunding website 214 to obtain funding from one or more service provider entities 224 (Specification: Para [0025] – [0027]).  The concept of funding projects via crowdfunding is not technological but a method of financing, and creating a project website to access funding is not a technical solution.  
As discussed in Prong Two above, the claimed invention merely uses computers as tools to perform the abstract idea of obtaining funds for a project, such as, recording music in a studio (Specification: Para [0040]).  The additional recitations of hardware or software elements, such as the “processor,” do not add significantly more to the abstract idea.  Processors are merely being used as a tool for implementing the abstract idea and do not add an inventive concept.  See Alice v. CLS Bank (“[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.”  They do not.

MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  Here, the claims are directed to raising funds for a project by crowdfunding and merely use a computer to perform that task.  Indeed, nothing in the claims improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.
For the above reasons, claims are patent-ineligible under § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693